Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after issuing a Final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and prosecution is re-opened.  Applicant's claim amendments and corresponding remarks dated April 9, 2021, is entered.

Allowable Subject Matter

The numbering of original claims 1-20 is maintained.  No claims have been canceled, and no new claims have been added.

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 4/9/2021) persuasive to overcome rejection of the claims over the previously- (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by independent claims 1, 8 and 20 as a whole, and in particular the recited / amended feature{s} of the method comprising the steps of “determining, by a computing system and based on contents of only a single email file, a first email communication represented in the email file and a second email communication represented in the email file, the second email communication being different than the first email communication”, as well as the feature(s) of “determining, by the computing system, a selection of an icon from among the plurality of icons; determining that at least a first portion of the contents has a first relationship with the selected icon; and presenting, by the computing system and based at least in part on determining that the first portion has the first relationship with the selected icon, an indication on the display screen corresponding to the first portion...’ – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  

The Office has considered also Applicant’s associated remarks dated 4/9/2021, noting the discrepancies between amended claim limitations of the independent claim(s) and the currently cited prior art [Applicant Remarks: par 2-5, pg. 9], and likewise deems the associated remarks in support of the current claim amendments persuasive.  The claims are thus considered in condition for patentability.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451